Citation Nr: 1723499	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-27 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for kidney cancer, to include as due to contaminated water exposure at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to September 1971.

In July 2015, the Veteran requested a Board videoconference hearing at the local RO before a Veterans Law Judge sitting in Washington, DC.  While the requested hearing has not been conducted, as discussed below, the Board is granting service connection for kidney cancer, constituting a full grant of benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, the hearing request is rendered moot.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman based on interpretation of law of general application reflected in recent amendments to VA regulations.  Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  82 Fed. Reg. 4173 (Jan. 13, 2017).  The undersigned is granting the motion and advancing the appeal on the docket based upon the interpretation of law of general application affecting claims for benefits related to exposure to contaminated water at Camp Lejeune.  38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune from March 1970 to September 1971. 

2.  The Veteran has currently-diagnosed kidney cancer (renal carcinoma, status post partial right nephrectomy), a disease presumed to be associated with Camp Lejeune water contaminants under VA regulatory criteria.


CONCLUSION OF LAW

The criteria for service connection for renal carcinoma, status post partial right nephrectomy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  82 Fed. Reg. 4173 (Jan. 13, 2017).  

In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a veteran, former reservist, or member of the National Guard must show the following: (1) that he or she served at U.S. Marine Corps Base Camp Lejeune, North Carolina for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that he or she currently suffers from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309(f); and (3) that the current disease process manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(7), 3.309(f).  

The Veteran contends that the claimed kidney cancer was caused by exposure to contaminated drinking water at Camp Lejeune.  Turning to the merits, he has confirmed service at Camp Lejeune from March 1970 to September 1971.  Next, the evidence reflects currently- diagnosed renal carcinoma, status post partial right nephrectomy - i.e., kidney cancer, which is included on the list of diseases associated with exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R. § 3.309(f).  Further, he underwent a partial nephrectomy to removal renal tumors in July 2014; therefore, kidney cancer manifested to a degree of at least 10 percent since service separation.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (malignant neoplasms of the genitourinary system) (2016).   

Based on the above, presumptive service connection for kidney cancer, as a disease associated with exposure to contaminants in the water supply at Camp Lejeune under the regulatory provisions at 38 C.F.R. § 3.309(f), is warranted.  While there is a negative nexus opinion of record as to whether the kidney cancer was incurred in or caused by service (i.e., addressing the theory of direct service connection), see May 2015 VA medical opinion report, the grant of presumptive service connection renders moot all other theories of service connection.    

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting service connection for kidney cancer, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  


ORDER

Service connection for renal carcinoma, status post partial right nephrectomy, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


